     Case 1:20-cv-01177-DAD-EPG Document 42 Filed 02/26/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNA RILEY,                                       No. 1:20-cv-01177-DAD-EPG
12                       Plaintiff,
13           v.                                          ORDER GRANTING PARTIES’
                                                         STIPULATIONS FOR DISMISSAL FROM
14    LLOYD G. PLOUTZ, et al.,                           THIS ACTION
15                       Defendants.                     (Doc. Nos. 11, 36, 38)
16

17          On August 5, 2020, plaintiff Donna Riley, in her official capacity as the Treasurer-Tax

18   Collector of Stanislaus County, filed a first amended complaint in interpleader in the Superior

19   Court of Stanislaus County against Lloyd G. Ploutz; Seeger Industries, Inc. (“Seeger”); Granada

20   Park Homeowner’s Association (“Granada”); William R. Morehead; United States Internal

21   Revenue Service (“IRS”); State of California Franchise Tax Board (“FTB”); and City of Modesto

22   (“Modesto”). (Doc. No. 6-9 (“FAC”).) The FAC alleges as follows. Plaintiff sold tax-delinquent

23   real property located at 336 De Vega Court, Modesto, California 95354 (“the Property”) at public

24   auction, and plaintiff owned one of the parcels sold at the auction. (Id. at ¶ 10.) The Property

25   sold at auction for the total purchase price of $180,208.00, and $168,533.44 in excess proceeds

26   remains available to distribute to legitimate claims thereon. (Id.) Plaintiff alleges that she

27   possesses no interest in the excess proceeds and is indifferent as to which defendants should

28   receive them. (Id. at ¶ 20.)
                                                        1
     Case 1:20-cv-01177-DAD-EPG Document 42 Filed 02/26/21 Page 2 of 5


 1            On August 20, 2020, IRS removed the action to this federal court. (Doc. No. 1.) On

 2   August 21, 2020, Seeger filed a cross-complaint against all other defendants. (Doc. No. 6-14.)1

 3   On September 17, 2020, Modesto filed a stipulation for dismissal with prejudice as to itself

 4   pursuant to Federal Rule of Civil Procedure 41(a). (Doc. No. 11.) On September 30, 2020,

 5   Morehead filed a cross-complaint against all other defendants. (Doc. No. 14.) On October 1,

 6   2020, IRS filed a cross-complaint against Ploutz. (Doc. No. 15.)

 7            On January 20, 2021, the assigned magistrate judge issued an order following the January

 8   19, 2021 initial scheduling conference. (Doc. Nos. 24, 25.) The order recounted a discussion at

 9   the scheduling conference, during which the parties discussed that Modesto’s September 17, 2020

10   stipulation requested court relief beyond mere dismissal from the action. (Doc. No. 25 at 3–4; see

11   also Doc. No. 11 at 2.) The magistrate judge explained that an order requiring relief beyond

12   dismissal may require a request for dismissal under Rule 41(a)(2). (Doc. No. 25 at 4.)

13   Accordingly, the magistrate judge ordered the parties to file stipulations of dismissal as to

14   plaintiff, Modesto, and FTB no later than February 19, 2021 in accordance with Rule 41(a). (Id.

15   at 3.)

16            On February 10, 2021, the parties filed a stipulation to dismiss plaintiff from this action

17   with prejudice. (Doc. No. 28.) The parties also stipulated that they will each bear their own fees

18   and costs; that plaintiff shall be discharged and relieved of any further liability to all the named

19   defendants in connection with this action, the Property, and any claims submitted by the parties

20   related to the Property; and that plaintiff shall deposit $176,079.02 into the Eastern District
21   Federal Court Treasury by March 5, 2021. (Id. at 2–3.)

22            On February 12, 2021, the magistrate judge issued an order concerning the February 10,

23   2021 stipulation for dismissal. (Doc. No. 32.) The magistrate judge noted that “several signature

24   blocks are unsigned,” and “[t]hus, the stipulation does not comply with Rule 41(a)(1)(A)(ii),

25   1
       On September 8, 2020, IRS filed a supplement to its notice of removal, which attaches
26   additional records from the Stanislaus County Superior Court that were not previously filed with
     the notice of removal. (Doc. No. 6.) These attachments include: (1) Seeger’s cross-complaint,
27   which was filed in Stanislaus County Superior Court on August 21, 2020 (Doc. No. 6-14), and (2)
     IRS’ notice of notice of removal to federal district court, which was filed in Stanislaus County
28   Superior Court on August 24, 2020 (Doc. No. 6-15).
                                                        2
     Case 1:20-cv-01177-DAD-EPG Document 42 Filed 02/26/21 Page 3 of 5


 1   which permits voluntary dismissals without a court order by filing ‘a stipulation of dismissal

 2   signed by all parties who have appeared.’” (Id. at 1.) The magistrate judge ordered plaintiff to

 3   file a stipulation of dismissal signed by all parties by no later than February 19, 2021. (Id. at 2.)

 4   The magistrate judge noted that if “Plaintiff believes that the missing signatures are not necessary,

 5   on the basis that those parties have not appeared or for any other reason, Plaintiff may file a

 6   supplemental memorandum explaining her position in lieu of a revised stipulation.” (Id.)

 7          On February 18, 2021, plaintiff filed a second stipulation for dismissal with prejudice as

 8   to herself. (Doc. No. 36) (listing signatures on behalf of plaintiff and IRS, Seeger, Ploutz,

 9   Granada, Modesto, and Morehead). Plaintiff also filed a supplemental memorandum, in which

10   she states that she served all parties with the written stipulation and requested permission to sign

11   on their behalf. (Doc. No. 37 at 1–2.) As of February 18, 2021, FTB was the only party that had

12   not granted permission to electronically sign on its behalf. Plaintiff argued that because FTB has

13   disclaimed any interest in this case, the parties in good faith anticipated no objection on FTB’s

14   part. (Id. at 2) (citing Doc. No. 20 at 8–9.)

15          Subsequently, on February 22, 2021, the parties filed a stipulation for dismissal with

16   prejudice as to Modesto and FTB.2 (Doc. No. 38) (listing signatures on behalf of plaintiff and

17   IRS, Seeger, Modesto, Granada, Morehead, and FTB).3 Modesto and FTB each disclaimed any

18   further interest in the case, including any claims or interests they might have at issue in this case.

19   (Id. at ¶¶ 2, 5, 6.) The parties stipulated that they will each bear their own fees and costs. (Id. at

20
     2
        Stanislaus County is also referenced as a defendant throughout the February 22, 2021
21   stipulation, and the parties stipulated for dismissal with prejudice as to Stanislaus County. (See
22   Doc. No. 38 at 2–3, 6.) However, it appears that Stanislaus County is not a named defendant in
     this action. Neither the first amended complaint in interpleader (see FAC) nor any of the cross-
23   complaints (see Doc. Nos. 6-14, 14, 15) name Stanislaus County as a defendant. Additionally,
     Stanislaus County Counsel Sweena Pannu—who signed the February 22, 2021 stipulation on
24   behalf of plaintiff (see Doc. No. 38 at 4)—is listed on the docket solely as plaintiff’s counsel.
     (See Doc. No. 26) (designating Stanislaus County Counsel Pannu as plaintiff’s counsel).
25   Accordingly, the court will not order dismissal of Stanislaus County, which is not a party to this
26   action.
     3
27     Although Ploutz signed the February 18, 2021 stipulation, he did not sign the February 22,
     2021 stipulation. (Compare Doc. No. 36 with Doc. No. 38.) However, Ploutz has not yet
28   appeared in this action. (See Doc. No. 38 at 2 n.1.) Thus, Ploutz’s signature is immaterial.
                                                       3
     Case 1:20-cv-01177-DAD-EPG Document 42 Filed 02/26/21 Page 4 of 5


 1   3.) The parties also stipulated that plaintiff and IRS, Seeger, Granada, and Morehead shall be

 2   discharged and relieved of any further liability to Modesto and FTB in connection with this action

 3   and the Property, including Modesto’s claim in the amount of $611.64 recited in the operative

 4   complaint (the “Modesto Claim”). (Id.; see also FAC. at ¶ 19.)

 5          Pursuant to the parties’ stipulations (Doc. Nos. 11, 36, 38) and good cause appearing, it is

 6   hereby ordered that:

 7          1.      This action is dismissed with prejudice as to plaintiff Donna Riley in her official

 8                  capacity as Treasurer-Tax Collector of Stanislaus County; defendant and cross-

 9                  defendant Modesto; and defendant and cross-defendant FTB;

10          2.      This action proceeds on the following complaints:

11                  a.      Cross-claimant Seeger’s cross-complaint against cross-defendants Ploutz,

12                          Granada, Morehead, and IRS (Doc. No. 6-14)

13                  b.      Cross-claimant Morehead’s cross-complaint against cross-defendants

14                          Granada, Ploutz, Seeger, and IRS (Doc. No. 14); and

15                  c.      Cross-claimant IRS’ cross-complaint against cross-defendant Ploutz (Doc.

16                          No. 15);

17          3.      The parties shall bear their own fees and costs in this action, including attorneys’

18                  fees concerning any and all of defendant and cross-defendant Modesto’s rights,

19                  title, and or interests in the Property, or any proceeds from the sale of the Property,

20                  including the Modesto Claim;
21          4.      The parties shall be discharged and relieved of any further liability to plaintiff in

22                  her official Treasurer-Tax Collector of Stanislaus County, in connection with this

23                  action, the Property, and all claims made with respect to, arising from the Property

24                  and proceeds from the sale of the Property;

25          5.      Plaintiff, defendant and cross-defendant IRS, and defendant and cross-defendant

26                  Seeger shall be discharged and relieved of any further liability to defendant and
27                  cross-defendant Modesto in connection with this action, the Property, and the

28                  Modesto Claim;
                                                        4
     Case 1:20-cv-01177-DAD-EPG Document 42 Filed 02/26/21 Page 5 of 5


 1         6.    Plaintiff in her official capacity as the Treasurer-Tax Collector of Stanislaus

 2               County shall deposit the excess proceeds from the sale of the Property in the

 3               amount of $168,533.44, along with the earned interest of $7,545.58, for a total

 4               amount of $176,079.02, by March 5, 2021;

 5         7.    The Clerk of Court is directed to terminate the following parties from this action:

 6               a.      Plaintiff and cross-defendant Donna Riley in her official capacity as

 7                       Treasurer-Tax Collector of Stanislaus County;

 8               b.      Defendant and cross-defendant Modesto; and

 9               c.      Defendant and cross-defendant FTB; and

10         8.    The Clerk of the Court is directed to update the docket to reflect cross-claimant

11               Seeger’s cross-complaint against cross-defendants Ploutz, Granada, Morehead,

12               and IRS (Doc. No. 6-14).

13   IT IS SO ORDERED.
14
        Dated:   February 25, 2021
15                                                   UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    5
